                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     In re:                                            §   Chapter 11
                                                       §
     SPHERATURE INVESTMENTS LLC,                       §   Case No.: 20-42492
     et al.                                            §
                                                       §   Jointly Administered
     Debtors.

                                                       §
     SPHERATURE INVESTMENTS LLC,                       §
     et al. d/b/a WORLDVENTURES                        §
     HOLDINGS, LLC, 1                                  §
                    Plaintiffs,                        §
                                                       §       Adversary No. 21-04058
     vs.                                               §
                                                       §
     KENNETH E. HEAD,                                  §
                                                       §
                      Defendant.

                          JOINT MOTION FOR ENTRY OF
                 AGREED CONFIDENTIALITY AND PROTECTIVE ORDER

           Plaintiffs, Spherature Investments LLC d/b/a WorldVentures Holdings, LLC and its

affiliated Debtors (collectively, “WorldVentures”) and Defendant, Kenneth E. Head (“Head,”

who along with WorldVentures will be referred to as the “Parties”), jointly move for entry of the

Agreed Confidentiality and Protective Order (“Order”) attached to this motion as Exhibit A, and

in support thereof state as follows:




1
    The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases and the adversary
    proceeding are: Spherature Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705;
    WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace,
    LLC (“WV Marketplace”) EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255;
    WorldVentures Services, LLC (“WV Services”) EIN#2220.



JOINT MOTION FOR ENTRY OF
AGREED CONFIDENTIALITY AND PROTECTIVE ORDER                                                        PAGE 1
        1.     This lawsuit relates to WorldVentures’ lifestyle business including its membership-

based travel products and services that are marketed and sold through its network of sales

representatives.

        2.     Many of the documents potentially relevant in this matter may contain proprietary,

confidential and trade secret information of the Parties, as well as sensitive and confidential

information of this parties (“Confidential Material”). The Parties move for entry of the Order to

protect the dissemination and use of the Confidential Information while facilitating discovery in

this matter.

        3.     The Order has been drawn narrowly so that only information warranting protection

is covered by the Order.

        4.     The Parties join in the Order, approve the form of the Order and agree to abide by

the terms of the Order. This agreement is indicated by each of the Parties’ signature on the Order

and this motion.

        WHEREFORE, WorldVentures and Head respectfully request that the Court enter the

Agreed Confidentiality and Protective Order attached here to as Exhibit A.




JOINT MOTION FOR ENTRY OF
AGREED CONFIDENTIALITY AND PROTECTIVE ORDER                                               PAGE 2
DATED: March 4, 2021


Respectfully submitted by:


                                                    By: /s/ Steven C. Lockhart
By: /s/Todd Hoodenpyle                              Marcus A. Helt (TX 24052187)
Todd Hoodenpyle                                     Robert Slovak (TX 24013523)
Texas State Bar No. 00798265                        Steven C. Lockhart (TX 24036981)
hoodenpyle@singerlevick.com                         Aaron E. Chibli (TX 24091222)
Michelle E. Shriro                                  Emily F. Shanks (TX 24110350)
Texas Bar No. 18310900                              FOLEY & LARDNER LLP
mshriro@singerlevick.com                            2021 McKinney Avenue, Suite 1600
SINGER & LEVICK, P.C.                               Dallas, TX 75201
16200 Addison Road, Ste. 140                        Telephone: (214) 999-3000
Addison, Texas 75001                                Facsimile: (214) 999-4667
Telephone: (972) 380-5533                           rslovak@foley.com
Facsimile: (972) 380-5748                           slockhart@foley.com
                                                    achibli@foley.com
ATTORNEYS FOR                                       eshanks@foley.com
DEFENDANT KENNETH
E. HEAD                                     COUNSEL FOR THE PLAINTIFFS
                                            SPHERATURE INVESTMENTS LLC, et al
                                            d/b/aWORLDVENTURES HOLDINGS, LLC




                               CERTIFICATE OF SERVICE

       I hereby certify that, on March 4, 2021, a true and correct copy of the foregoing document
was served electronically by the Court’s PACER system.

                                                    /s/ Steven C. Lockhart
                                                    Steven C. Lockhart




JOINT MOTION FOR ENTRY OF
AGREED CONFIDENTIALITY AND PROTECTIVE ORDER                                              PAGE 3
4845-7851-4911.1
